NUMBER 13-13-00582-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


CITY OF WAELDER, TEXAS,                                                     Appellant,

                                           v.

LARRY STAMPS,                                                                Appellee.


                    On Appeal from the 25th District Court
                        of Gonzales County, Texas.


                         MEMORANDUM OPINION
                 Before Justices Garza, Benavides, and Perkes
                      Memorandum Opinion Per Curiam

      This appeal was abated by this Court on February 10, 2014 pursuant to an agreed

motion to abate the appeal for purposes of settlement. This cause is now before the

Court on appellant’s agreed motion to dismiss the appeal on grounds that the parties

have resolved the issues before the Court and no longer wish to pursue the litigation. By

agreement, the parties request that this Court dismiss the appeal. Accordingly, this case
is hereby REINSTATED.

      The Court, having considered the documents on file and appellant’s agreed motion

to dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R.

APP. P. 42.1(a). Appellant’s motion to dismiss is granted, and the appeal is hereby

DISMISSED.      Costs will be taxed against appellant. See id. R. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").     Having

dismissed the appeal at appellant’s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.



                                                             PER CURIAM


Delivered and filed the
17th day of April, 2014.